Oo Co J DH UH BH WH PO

NB bp HN PHO NH HO NY N NV | | KF KF KH HF FH S| S|
Co tN DH OD BP WD YH KH CO OHO OHH HH HBP WO HP KH OC

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 1 of 10

— fee. The Honorable James L. Robart

APR 09 2019

nc uf SITE
RICT COURT
_wesTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-214JLR
Plaintiff, SECOND SUPERSEDING
INFORMATION
v. (FELONY)
PRADYUMNA KUMAR SAMAL,
Defendant.

 

 

The United States Attorney charges that:

INTRODUCTION
At all material times:

1. PRADYUMNA KUMAR SAMAL (“SAMAL”) is a resident of Bellevue,
Washington.

2. Since 2010, Divensi, Inc. (“Divensi’”) has been a company organized and
operating under the laws of the State of Washington with offices in Bellevue, Washington
and Redmond, Washington. At all times, SAMAL has been the owner and Chief
Executive Officer (“CEO”) of Divensi.

3. Since 2011, Azimetry, Inc. (“Azimetry”) has been a company organized
and operating under the laws of the State of Washington with offices in Bellevue,

Second Superseding Information (SAMAL) - | UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
; (206) 553-7970
Ny NY NY NY KY NY NH NY NY YF YF KF FF RF FP S| ES SS
Oo aN KH FP W NY KH CO OHO Bn DO SP W YH KH O&O

Oo Se YN HD WH SF WD LPO

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 2 of 10

Washington and Redmond, Washington. At all times, SAMAL has been the owner and
Chief Executive Officer (“CEO”) of Azimetry.

4, Since 2004, Divensi Technology, Inc. (“Divensi Technology”), formerly
known as Corlution, Inc., has been a company organized and operating under the laws of
the State of Washington, with offices in Bellevue, Washington and Redmond, .
Washington. Between in or around July 2012 and in or around February 2018, SAMAL
was the owner and Chief Executive Officer of Divensi Technology.

COUNT ONE
(Mail Fraud)

5. Paragraphs | through 4 of this Second Superseding Information are
realleged and incorporated, as if fully set forth herein.

6. Beginning on a date unknown and continuing through on or about 2016, in
Bellevue, within the District of Washington and elsewhere, PRADYUMNA KUMAR
SAMAL, with the intent to defraud, devised and intended to devise a scheme and artifice
to defraud, and to obtain money by means of materially false and fraudulent pretenses,
representations and promises.

A. Background Regarding the Specialty-Occupation (“H-1B”) Program

7. Employers in the United States are able to petition the United States
Citizenship and Immigration Services (“USCIS”) to authorize foreign-national employees
to work temporarily in the United States. One such type of temporary work authorization
is a “specialty-occupation” or “H-1B” visa, under which a foreign national is authorized
by USCIS to work in the United States in a “specialty occupation” for the petitioning
employer.

8. In most cases, the foreign nationals who are the subjects of petitions for
specialty-occupation visas are residents of a foreign country at the time the petition is
filed. Some foreign nationals named in petitions may, however, already be lawfully
present in the United States pursuant to another H-1B visa or other forms of immigration

status. Whether a foreign national is resident in the United States or overseas at the time

Second Superseding Information (SAMAL) - 2 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co SS DN A Sf WH LH

oO NO Hw HO WH VN NY NHN KN RB HB HB Se Be Be ee ee ee
oOo ~~ HN A Fk WH HY KH CO OO CO DT HD nA fF W WHO KK OS

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 3 of 10

a specialty-occupation visa petition is approved affects the steps that the foreign national
must take after her petition is approved. Specifically, in cases where the foreign national
is resident in a foreign country at the time the petition is approved, the foreign national
must submit to the additional step of an interview at a U.S. consulate in their country of
residence.

9, In recent years, U.S. employers typically have sought specialty-occupation
visas for foreign nationals who have experience and post-graduate degrees in computer
sciences, biological sciences, and engineering. Because specialty-occupation visas
originally were designed to enable U.S. employers to use foreign nationals for certain
narrow categories of jobs in the absence of a large enough labor pool in the U.S.,
specialty-occupation visas are subject to strict issuance requirements, including quotas,
certifications by the petitioning employers regarding wages, and lengthy processing
times. Before filing a specialty-occupation petition for a foreign-national employee, an
employer generally must attest to the U.S. Department of Labor (“DOL”) that the
employee will be paid the prevailing wage and enjoy working conditions that are similar
to those enjoyed by similarly situated U.S.-national employees.

10. Inthe event DOL accepts those attestations (which are contained in a
document called a Labor Conditions Application or “LCA”), the employer may then
submit to USCIS a Petition for Nonimmigrant Worker (or “I-129” petition) for each
foreign national who it wishes to employ pursuant to the approved LCA. The I-129
petition requires the petitioning employer to specify the requested nonimmigrant
classification, — i.e., the type of temporary visa status — it seeks for the foreign national
named in the petition. The term “nonimmigrant” refers to the fact that the putative visa
holder is expected to maintain their permanent residence in another country and only live
in the United States for a temporary basis (e.g., to perform an specialty occupation).

11. The I-129 petition requires the petitioning employer to disclose the relevant
foreign national’s name, alien registration number, and immigration status (if already in
the U.S.). The I-129 petition requires the petitioning employer to disclose the address

Second Superseding Information (SAMAL) - 3 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo NY A UN B&B WwW NY

NY NO NH NH KH WN WKH WN NO |] FH FF Se HF SF SF S|
Co sD HN NH SB WH HH KY CT CO mPOA DH FP WY NY KF OC

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 4 of 10

where the foreign national will work, their wages, their dates of employment, and
whether they will work at an off-site location (i.e., at another company, such as one of the
petitioner’s clients). Such information is material to whether the application will be
approved and any limitations USCIS may impose on its approval. An authorized
representative of the petitioning employer must also sign the J-129 petition and declare
under penalty of perjury that the information in the petition and supporting documents is
complete, true, and correct. Moreover, if the employer seeks specialty-occupation status
for the foreign national named in the J-129 petition, the employer must submit additional
information (again, under penalty of perjury), including the foreign national’s proposed
duties and prior work experience.

12. Employers may provide evidence to substantiate the assertions in their I-
129 petitions. In order to satisfy USCIS that the requests made in the petitions are
properly substantiated, petitioning employers may submit the following types of
documents:

a. Proof of Employment: Petitioning employers may include a signed
employment contract between the employer and the foreign national. The contract
ordinarily will set forth agreements regarding job title, place of employment, and
salary.

b. Proof of Bona Fide Project: Where the petitioning employer
claims that the specialty-occupation position involves work for a client, it typically
includes numerous documents in order prove the client relationship exists, that the
project exists, and that work on the project qualifies as a specialty occupation.
These documents include contracts between the employer and its client, and letters
from the client (commonly referred to as “end-client letters’) attesting that the
client has earmarked the foreign national for a project that requires specialized
skills.

13. These documents are material to whether USCIS will approve a petition
and the duration of work eligibility that USCIS will authorize.

Second Superseding Information (SAMAL) - 4 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o fe SN DO ON Rh YW PO =

N bw HO HO NY KH NY HY NHN HF HF RF S| FEF Se OS | S| Re
Co nN NN th SB WH NY KS CO OO HN DH UN HBP WY YH | CO

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 5 of 10

B. The Essence and Manner and Means of the Scheme and Artifice to Defraud

14. The essence of the scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations and promises was
for Divensi and Azimetry (collectively, the “Count One Companies”) to obtain temporary
work authorizations, under the H-1B program, for foreign-national employees through
fraud, and to market those employees to clients for those clients short-term project needs.

15. It was a part of the scheme that, between 2012 and 2016, SAMAL, and
others at the Count One Companies acting at his direction, included false statements and
fraudulent documents in I-129 petitions and related materials that SAMAL caused to be
sent to the United States Department of Homeland Security (“DHS”) and United States
Department of State (“DoS”). Specifically, SAMAL, and others at the Count One
Companies acting at his direction, falsely asserted in I-129 petitions that the
nonimmigrant worker named in each petition already had been earmarked for specialty-
occupation projects, to be performed at the petitioning company’s office in Bellevue.
Moreover, in petitions filed between 2012 and 2014, SAMAL, and others at the Count
One Companies acting at his direction, included forged and unauthorized end-client
letters that appeared to have been drafted and signed by the clients for whose projects the
employees named in the petitions purportedly had been earmarked. The letters purported
to verify the existence and duration of the employees’ purported project assignments.
SAMAL personally signed under penalty of perjury and civil and criminal penalties,
fraudulent I-129 petitions, as well as letters to DHS and DoS that repeated the false
statements in the petitions. SAMAL, and others at the Count One Companies acting at
his direction, also affixed forged signatures to purported end-client letters, which were
sent to DHS and DoS in support of petitions.

16. It was further a part of the scheme that SAMAL, and others at the Count —
One Companies acting at his direction, falsely asserted in J-129 petitions and supporting
documents that the purported projects had project durations that were equal to the
maximum period of time available under the H-1B program.

Second Superseding Information (SAMAL) - 5 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC eo HDHD UW Fe WD He

NO BHO WP DH NV NY HN WV HNO = &§ HS HS HS Se OS S| S| le
Oo sa HA DH SF WH HY K& DOD OO FH ATH A FSP WH NH KK &

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 6 of 10

17. It was further a part of the scheme that, after fraudulently inducing DHS
and DoS to issue work status and visas to foreign-national employees for the maximum
H-1B time period, SAMAL, and others at the Count One Companies acting at his
direction, marketed those employees to prospective corporate clients for those clients’
actual, short-term, project needs. By obtaining work status and visas in advance of the
marketing process through fraudulent pretenses, the Count One Companies avoided the
typical uncertainty and delay of the petitioning process, thereby obtaining a substantial
competitive advantage over the Count One Companies’ competitors. Moreover, in cases
where an employee could not successfully be placed at an actual client project, the
petitioning company withdrew its previously approved petition for the employee’s
temporary work status.

18. It was further a part of the scheme that, when marketing employees to
clients, SAMAL, and others at the Count One Companies acting at his direction,
represented that the employees had lawful work status in the United States. Further,
SAMAL, and others at the Count One Companies acting at his direction, omitted that the
employees’ work statuses had been obtained through the use of false statements to the
United States. As a result of these materially false representations and omissions, actual
clients agreed to retain the services of the Count One Companies’ employees.

C.. Execution of the Scheme and Artifice to Defraud

19. Onor about April 1, 2014, in Bellevue, within the Western District of
Washington and elsewhere, the Defendant PRADYUMNA KUMAR SAMAL, for the
purpose of executing or attempting to execute the above-described scheme and artifice to
defraud and deprive, knowingly deposited and caused to be deposited to be sent and
delivered by United States Postal Service the following matter: an 1-129 Petition relating
to a foreign-national employee referred to herein as “L.N.,” in which the Defendant
falsely subscribed as true, under penalty of perjury, that L.N. had been earmarked for a
purported project, which L.N. purportedly would perform at Azimetry’s offices in

Bellevue.
Second Superseding Information (SAMAL) - 6 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6&6 1 HD HA FP WH HO

NY po WN’ NY NHN NY NY KH NN HH | | | FF FOO SS
eo YD DN ON F&F WH NY KH CO ODO BOA NHB A FP WW YH YK O&O

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 7 of 10

All in violation of Title 18, United States Code, Section 1341.

COUNT TWO
(Willfully Failing to Pay Over Employment Taxes)

20. Paragraphs 1 through 19 of this Second Superseding Information are
realleged and incorporated, as if fully set forth herein.

21.  Atall times relevant to this Second Superseding Information, Divensi,
Azimetry, and Divensi Technology (collectively, the “Count Two Companies”) were
corporations doing business in Bellevue, Washington. The Count Two Companies were
in the business of providing professional consulting services and workforce solutions.

A. Employee Tax Withholding

22.  Atall times relevant to this Second Superseding Information, each of the
Count Two Companies withheld taxes from their employees’ paychecks, including
federal income taxes, Medicare and social security taxes (often referred to as Federal
Insurance Contribution Act or “FICA” taxes). These taxes will be referred to in this
Second Superseding Information as “payroll taxes.”

23. Each of the Count Two Companies were required to make deposits of the
payroll taxes to the Internal Revenue Service on a periodic basis. In addition, each of the
Count Two Companies were required to file, following the end of each calendar quarter,
an Employer’s Quarterly Federal Income Tax Return (Form 941), setting forth the total
amount of wages and other compensation subject to withholding, the total amount of
income tax withheld, the total amount of social security and Medicare taxes due, and the
total tax deposits.

24. During the period of time for which he served as the owner of the Count
Two Companies, Defendant SAMAL was a “responsible person,” that is, he had the
corporate responsibility to collect, truthfully account for, and pay over each of the Count
Two Companies’ payroll taxes.

25. Throughout the calendar year 2017 and in the first quarter of 2018, each of

the Count Two Companies withheld tax payments from their employees’ paychecks and

Second Superseding Information (SAMAL) - 7 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo SN DH OO BP WH YPN

NM bw bh bh HN PO KH NY NY KR HF FP RF =! ES Se eS Se
oO tN DH DH F&F W NY KH CO OBO Bn KH HA BP WD NH KK CO

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 8 of 10

accounted for those tax payments in Forms 941 that they filed with the Internal Revenue
Service. However, for various quarters in 2017 and 2018, one or more of the Count Two
Companies failed to pay over payroll taxes to the Internal Revenue Service, which were
due by the following Wednesday or Friday after employees were paid. More specifically,
Divensi failed to pay over payroll taxes for all four quarters of 2017 and the first quarter
of 2018, Azimetry failed to pay over payroll taxes for the last three quarters of 2017 and
the first two quarters of 2018, and Divensi Technology failed to pay over payroll taxes
for the fourth quarter of 2017.

B. Failure to Pay Over Employment Tax

26. For the second calendar quarter of tax year 2017, Defendant
PRADYUMNA KUMAR SAMAL did willfully fail to pay over to the Internal Revenue
Service all of the federal income taxes withheld and Federal Insurance Contribution Act
taxes due and owing to the United States on behalf of Divensi and its employees.

All in violation of Title 26, United States Code, Section 7202.

FORFEITURE ALLEGATIONS

All of the allegations contained in this Second Superseding Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture.

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461(c), upon conviction of the offense charged in Count 1,
the Defendant, PRADYUMNA KUMAR SAMAL, shall forfeit to the United States any
property, real or personal, which constitutes or is derived from proceeds traceable to a
violation of Title 18, United States Code, Section 1341, a specified unlawful activity as
defined in Title 18, United States Code, Sections 1956(c)(7)(A) and 1961(1)(B), or a
conspiracy to commit such offense, including but not limited to a judgment for a sum of

money representing the property described in this paragraph.

Second Superseding Information (SAMAL) - 8 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eo ss HD A Bh Ww HO =

NO wo bv NY NHN WH NHN YN NO HB HB HB HB Se Se HF Se SS
on DN ON SP WH HY KH CO ODO MO HST HA FP WH NO $= OC

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 9 of 10

Substitute Assets

If any of the above-described forfeitable property, as a result of any act or

omission of the Defendant,

a
b.
c.
d.
e,

Mf

Mt

Mf

Second Superseding Information (SAMAL) - 9

CR18-214JLR

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without

difficulty;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo Oe IHN DW WO Fe WD PY eH

bo bBo bb i) Nw wk bho i) i) — —d — — — — — — — —
co | ON an - Go N — Oo oO co ~~ a WN a Wo No _

 

 

Case 2:18-cr-00214-JLR Document 47 Filed 04/09/19 Page 10 of 10

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), and Title 28, United States Code, Section 2461(c), to seek the forfeiture of any

other property of the Defendant, up to the value of the above-described forfeitable

property.

DATED this 4 day of April, 2019.

 

Assistant United States Attorney

Second Superseding Information (SAMAL) - 10 UNITED STATES ATTORNEY
CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
